Citation Nr: 0201625	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  01-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of an increased (compensable) 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran retired in February 1971 after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral 
hearing loss, and assigned a zero percent rating.  The 
veteran appeals for the assignment of a compensable rating.
 
The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 2001, a transcript 
of which is of record.

As an additional matter, the veteran indicated at his 
personal hearing that his service-connected tinnitus was 
manifested by constant buzzing.  His tinnitus is currently 
evaluated as noncompensable.  The Board finds that the 
veteran has raised an issue of entitlement to an increased 
(compensable) rating for his tinnitus. Accordingly, this 
matter is referred to the RO for appropriate action.

In addition, the Board notes that the veteran has contended 
during this appeal that his hearing loss has caused problems 
in his work as an insurance agent and as a teacher.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  The RO did not address the question of whether the 
veteran is entitled to an extraschedular rating and did not 
include the applicable regulation (38 C.F.R. § 3.321(b)(1)) 
in its Statement of the Case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Further, the Court has held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In the instant case, as the record does not show that the RO 
considered whether the veteran was entitled to an 
extraschedular rating for his hearing loss, the Board 
concludes that this raised claim must be referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's claim of entitlement to a 
compensable rating for his hearing loss on a schedular basis 
has been completed.

2.  A VA audiological evaluation conducted in September 2000 
revealed Level I hearing for the right ear, and Level III 
hearing for the left ear. 

3.  A private audiogram conducted in October 2001 showed 
puretone threshold findings, in Hertz, which tend to indicate 
Level II hearing in the right ear and Level IV hearing in the 
left ear.





CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral hearing loss on a schedular basis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and advised the 
veteran of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating.  The RO also addressed the applicability of the VCAA 
to this case by correspondence dated in August 2001.  
Further, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled regarding the veteran's claim for a 
compensable rating for his hearing loss on a schedular basis, 
to include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.


Background.  The veteran's service medical records show 
evidence of hearing loss while on active duty.  In pertinent 
part, an audiological evaluation conducted in conjunction 
with a May 1968 service examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-5
15
35
35
LEFT
5
0
10
65
85
75
Additionally, a May 1968 physical profile report noted 
defective hearing.  Further, audiological evaluation 
conducted in conjunction with the veteran's September 1970 
retirement examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
10
20
25
30
LEFT
15
10
15
75
80
90

It was noted that the veteran had noted decreased hearing on 
the left for several years, and that there was no history of 
inflammation.  Summary of defects and diagnoses included high 
frequency hearing loss of the left ear.

In January 2000, the veteran submitted claims of service 
connection for hearing loss and tinnitus.  He contended that 
these disabilities were due to in-service noise exposure.

The veteran underwent a VA audiology examination in September 
2000.  At this examination, the veteran complained of 
decreased hearing, and difficulty in understanding speech in 
background of noise.  He also described his in-service noise 
exposure, but did not report any other occupational or 
recreational noise exposure.  Further, he denied any history 
of ear infections, ear surgeries, or dizziness.  He did 
report that he would get occasional tinnitus, especially if 
he had a sinus infection.

The audiological evaluation itself revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
55
55
60
46
LEFT
5
15
50
90
85
60

Speech recognition scores were 94 percent for the right ear, 
and 88 percent for the left ear.  

Based on the foregoing, the examiner stated that testing 
revealed the veteran had hearing within normal limits through 
"15000" Hertz, sloping to moderately severe sensorineural 
hearing loss in the right ear, and normal hearing through 
1000 Hertz, sloping to a mild to profound sensorineural 
hearing loss in the left ear.  Further, the examiner 
commented that the veteran's speech recognition thresholds 
were consistent with pure-tone thresholds indicating good 
patient reliability.  Moreover, the examiner stated that the 
configuration of the veteran's audiogram was consistent with 
his history of noise exposure, as well as the aging process.  
The examiner opined that since the veteran did not report any 
other occupational or recreational noise exposure, his 
hearing loss was as likely as not due to the military noise 
exposure.  In addition, it was noted that test results and 
the veteran's subjective tinnitus were consistent with the 
veteran's report of consistent noise exposure in the 
military.

Service connection was granted for bilateral sensorineural 
hearing loss by an October 2000 rating decision.  A 
noncompensable rating was assigned, effective January 20, 
2000.

The veteran appealed the October 2000 rating decision to the 
Board, contending that his hearing loss warranted a 
compensable rating.  In various statements, he has contended 
that his hearing loss has caused problems with employment.  
For example, he reported that he had been a successful 
insurance agent for many years, but his hearing loss made it 
increasingly difficult to perform person to person fact 
finding and completion of applications for insurance.  
Additionally, he indicated that he was a teacher of college 
level courses in accounting and insurance subjects, but he 
could no longer hear questions from students in class.

The evidence submitted in support of the veteran's claim for 
a compensable rating includes an October 2001 private 
audiogram report.  At his November 2001 hearing, the veteran 
indicated that he wanted to waive initial consideration by 
the RO of this evidence.  See 38 C.F.R. § 20.1304(c). 
(Transcript pp. 1 and 9).

The October 2001 private audiogram appears to reveal pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
15
55
55
55
50
LEFT
15
20
45
90
80
100

No speech recognition scores were noted on this report.

At the November 2001 hearing, the veteran described the 
circumstances of his in-service noise exposure, and 
reiterated that his hearing loss caused problems with his 
jobs as an insurance agent and teacher.  He testified that he 
noticed that his hearing problems were becoming a 
professional and social problem about 3 to 4 years earlier.  
Further, he testified that he gave up his teaching work in 
2000, and that he had cut back on the amount of insurance 
work that he did.  He used to work as an insurance agent 
about 40 to 50 hours per week, but now only worked about 10 
hours a week.  Nevertheless, he indicated that his cutting 
back on hours was not entirely due to his hearing loss.  He 
testified that it was just slowing down generally, and that 
he wanted to take more time for leisure but still maintain 
his work ethic.


Analysis.  In the instant case, the medical evidence does not 
show that the veteran meets or nearly approximates the 
criteria for a compensable rating for his bilateral hearing 
loss.

As an initial matter, the Board notes that neither the 
September 2000 VA audiological evaluation nor the private 
October 2001 private audiogram shows that the four specified 
frequencies are all 55 decibels or more.  Further, neither of 
these audiological evaluations shows that the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Thus, the provisions of 
38 C.F.R. § 4.86 are not applicable in the instant case. 

With respect to the September 2000 VA audiological 
evaluation, the Board notes that, using Table VI for 
evaluation of auditory acuity impairment at 38 C.F.R. 
§ 4.85, these results represent Level I hearing for the right 
ear, and Level III hearing for the left ear.  This warrants a 
zero percent evaluation under Table VII.

As previously noted, the October 2001 private audiogram does 
not appear to contain any speech discrimination scores.  
Further, the record does not show that the examiner who 
conducted this evaluation certified that the use of the 
speech discrimination test was not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Consequently, this evaluation is not adequate 
for VA rating purposes.  38 C.F.R. § 4.85.  Even if the Board 
were to use Table VIa for puretone threshold average, the 
October 2001 audiogram indicates average pure tone threshold 
of 45 for the right ear, and 59 for the left ear.  Under 
Table VIa, this represents Level II hearing for the right 
ear, and Level IV hearing for the left.  These findings also 
correspond to a zero percent evaluation under Table VII.  In 
short, it does not appear that the veteran would be entitled 
to the assignment of a compensable rating based upon the 
results of this evaluation.

As an additional matter, the Board notes that when asked at 
his personal hearing whether his hearing loss had increased 
in severity since the September 2000 VA examination, the 
veteran responded that he could not tell.  He did note that 
his service examinations seemed to show that every year that 
it was measured it was worse.  (Transcript p. 10).  However, 
in the instant case the Board notes that both the September 
2000 VA audiological evaluation and the October 2001 private 
audiogram indicate similar pure tone thresholds, in decibels, 
at the relevant Hertz frequencies.  Consequently, the Board 
must conclude that the evidence does not support a finding 
that the hearing loss had increased in severity since the 
September 2000 VA examination, and, as such, a new 
examination is not warranted based on the facts of this case.  
Further, the Board notes that the veteran has not questioned 
the accuracy of the audiological evaluation, but contends 
that his assigned rating did not take into consideration the 
effect his hearing loss has had on his employment.  As noted 
in the Introduction to this decision, since the RO did not 
address the question of whether the veteran is entitled to an 
extraschedular rating and did not include the applicable 
regulation (38 C.F.R. § 3.321(b)(1)) in its Statement of the 
Case, the Board must refer this matter to the RO for 
consideration.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the schedular criteria for a 
compensable rating for his bilateral hearing loss.  As such, 
the preponderance of the evidence is against his claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's hearing loss met or nearly 
approximated the criteria necessary for a compensable rating.


ORDER

Entitlement to the assignment of an increased (compensable) 
rating for bilateral hearing loss on a schedular basis is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

